DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on December 27, 2021.  Currently claims 1-20 remain in the examination.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5, 8-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0209348 A1 to Koch et al. (hereinafter “Koch”).
Regarding claims 1 and 17, Koch discloses a tag reader 20 comprising communication interfaces in the form of antennas and communicating with server, an external device (see figure 1 and paragraphs 0024 and thereafter); a controller 16 controlling both communication interfaces; and the reader transmits interrogation signal at different output levels (see paragraph 0004); and reflected signal from RFID tags at different strengths are received at the RFID reader, 
	Regarding claim 2, the returned signal strength from RFID tags are measured in RSSI value by the detection circuit (see abstract and paragraphs 0031 and 0033).
	Regarding claim 3, in some embodiment, a portion of the controller may be situated separated from the RFID reader 20 and be in the server (see paragraph 0025). In such situations, information collected from the server is transmitted to the server. 
	Regarding claim 4, see the description for clam 3 above. 
	Regarding claims 5, 14, and 20, the wireless tags are RFID tags (see abstract).
	Regarding claims 8 and 9, the server and RFID reader communicated in wired or wireless manner (see paragraph 0027).
	Regarding claim 10, see the description for claim 1 above.  As shown in figure 1, the RFID reader 20 includes antenna; a first communication interface and a communication control circuit  – a set of RF transceivers; and a first processor 18 which performs the function of a first processor of claim 20 (see paragraph 0028); and the  server 12 is an external device that may have its own processor or have bearing processing module 22 in the server (see paragraph 0025) for performing the signal processing. 
	Regarding claim 11, the reader is comprised of returned signal detection circuit which measures the signal strength in RSSI value (see paragraph 0031).
	Regarding claims 12 and 13, the reader transmits different signals to a plurality of RFID tags and receives the returned signal from the RFID tags and process the signal (see paragraph 0004).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6, 7, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0209348 A1 to Koch et al. in view of US 2020/0042754 A1 to Trivelpiece et al. (hereinafter “Trivelpiece”).
The teachings of Koch have been discussed above.  
Koch, however, fails to specifically teach or fairly suggest of the reader specification and how the tag is being used.  
Trivelpiece teaches RFID tag system (see abstract) wherein the RFID tag may be used for merchandise (see paragraph 0034) and the reader may be hand-held RFID reader (see paragraph 0033).  The merchandise display equipment includes shelves, display cabinets promotional displays, and other fixtures (see paragraph 0032), and the RFID tags are coupled to the merchandise.  
In view of Trievelpiece’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ well-known portable reader to the teachings of Koch in order to improve readability of the tag.  Portable tag can reduce potential non-read or .

Response to Arguments
8.	Applicant's arguments filed on December 27, 2021 have been fully considered but they are not persuasive. 	
	Regarding claim 1, Applicant argues that the cited reference to Koch does not disclose “a processor configured to notify the external device via the communication interface……” 
	Examiner respectfully disagrees.  As shown in figure 1, the server is connected to the reader in wireless manner.  Koch also teaches that some functionalities of the reader (either in whole or in part) can be implemented in the server (see pagraph 0025).  Accordingly, it is the Examiner’s position that all tag-related information must be transmitted to the server side if some functionalities reside on the server side.  Therefore, Koch teaches the limitation raised by the applicant.  Regarding arguments regarding other claims, Applicant essentially asserts the limitation recited in the claim, or the other augments are similar to the position raised in claim 1.  In view of the above, the rejection made in the previous Office Action is maintained, and this Office Action is made final.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						

March 20, 2022